IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE             FILED
                           NOVEMBER 1997 SESSION
                                                         December 23, 1997

                                                         Cecil Crowson, Jr.
                                                         Appellate C ourt Clerk

ABEL RODRIQUEZ, JR.,               )
                                   )
                   APPELLANT,      )
                                   )    No. 03-C-01-9612-CR-00463
                                   )
                                   )    Greene County
v.                                 )
                                   )    James E. Beckner, Judge
                                   )
                                   )    (Post-Conviction Relief)
STATE OF TENNESSEE,                )
                                   )
                    APPELLEE,      )



FOR THE APPELLANT:                      FOR THE APPELLEE:

Abel Rodriquez, Jr., Pro Se             John Knox Walkup
Northeast Correctional Center           Attorney General & Reporter
P.O. Box 500                            500 Charlotte Avenue
Mountain City, TN 37653-0500            Nashville, TN 37243-0497

                                        Timothy F. Behan
                                        Assistant Attorney General
                                        450 James Robertson Parkway
                                        Nashville, TN 37243-0493

                                        C. Berkley Bell
                                        District Attorney General
                                        109 South Main Street
                                        Greeneville, TN 37743




OPINION FILED:____________________________________


AFFIRMED


Joe B. Jones, Presiding Judge
                                    OPINION


       The appellant, Abel Rodriquez, Jr. (petitioner), appeals as of right from a judgment

of the trial court summarily dismissing his action for post-conviction relief. The trial court

found the action was barred by the statute of limitations. The petitioner contends the time

should be calculated from the time this court’s opinion in State v. Roger Dale Hill, Sr.,

Wayne County No. 01-C-01-9508-CC-00267 (Tenn. Crim. App., Nashville, June 20, 1996),

was filed -- not from the date of his conviction. He argues Hill created new law, and the

indictment in his case, like the indictment in Hill, was void because it did not allege the

requisite mens rea.

       The trial court properly found the statute of limitations barred this action. Moreover,

the indictment in this case was adequate. It mirrors the indictment in Hill. The supreme

court recently held the indictment in Hill passed constitutional, statutory, and common law

muster. State v. Hill, _____ S.W.2d _____ (Tenn. 1997) (opinion filed in Nashville on

November 3, 1997).

       After a thorough review of the record, the briefs submitted by the parties, and the

law governing the issue presented for review, it is the opinion of this court that the

judgment of the trial court should be affirmed.




                                    _____________________________________________
                                           JOE B. JONES, PRESIDING JUDGE


CONCUR:




______________________________________
      PAUL G. SUMMERS, JUDGE




______________________________________
       CURWOOD WITT, JUDGE




                                              2